432 F.2d 1009
UNITED STATES of America, Plaintiff and Appellee,v.Joseph Anthony DAVIS, Appellant.
No. 26415.
United States Court of Appeals, Ninth Circuit.
Nov. 9, 1970.

Appeal from the United States District Court for the Central District of California; A. Andrew Hauk, Judge.
Daniel Kallen (argued), Michael E. Somers, Santa Monica, Cal., for appellant.
Robert L. Meyer (argued), U.S. Atty., David R. Nissen, Chief, Criminal Division, Elgin C. Edwards, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS, WRIGHT and KILKENNY, Circuit Judges.
PER CURIAM:


1
The case is remanded without limitation of scope but especially for consideration of the case in the light of the intervening decision of Gutknecht v. United States, 396 U.S. 295, 90 S.Ct. 506, 24 L.Ed.2d 532.


2
The parties may make their issues in district court by appropriate motions of either.


3
Any new appeal should be expedited.


4
The present bail order will remain in effect.